         Case 5:17-cv-00220-LHK Document 902 Filed 10/15/18 Page 1 of 5



 1   Counsel Listed on Signature Page
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
13                                  SAN JOSE DIVISION
14

15
     FEDERAL TRADE COMMISSION,                   Case No. 5:17-cv-00220-LHK-NMC
16                        Plaintiff,
                                                 JOINT ADMINISTRATIVE MOTION
17                 vs.                           TO DEFER THE COURT’S RULING ON
     QUALCOMM INCORPORATED, a Delaware           THE FTC’S MOTION FOR PARTIAL
18
     corporation,                                SUMMARY JUDGMENT
19
                          Defendant.
20

21

22

23

24

25

26

27

28
                                                           JOINT ADMINISTRATIVE MOTION
                                                            TO DEFER THE COURT’S RULING
                                                                 ON THE FTC’S MOTION FOR
                                                            PARTIAL SUMMARY JUDGMENT
                                                             Case No. 5:17-cv-00220-LHK-NMC
         Case 5:17-cv-00220-LHK Document 902 Filed 10/15/18 Page 2 of 5
      


 1           Pursuant to Local Civil Rule 7-11, Plaintiff Federal Trade Commission (“FTC”) and

 2   Defendant Qualcomm Incorporated (“Qualcomm”) hereby jointly move the Court to defer ruling

 3   on the FTC’s Motion for Partial Summary Judgment (ECF No. 792) for a period of 30 days (until

 4   November 14, 2018). The FTC and Qualcomm each continues to stand behind the positions in its

 5   filings on the FTC’s Motion. The Parties believe, however, that deferral of a ruling would

 6   facilitate the Parties’ ongoing discussions concerning the potential settlement of this litigation.

 7   The Parties do not request that the trial of this matter be taken off calendar and do not request any

 8   change to the schedule established by the Court’s Case Management Order (ECF No. 678) or the

 9   Court’s Order Continuing Further Case Management Conference (ECF No. 826). The Parties

10   also do not request that the Court defer ruling on any other pending motion.

11   Dated: October 15, 2018
                                                            Respectfully submitted,
12

13                                                          FEDERAL TRADE COMMISSION,

14
                                                            /s/ Jennifer Milici
15                                                          Jennifer Milici
                                                            Daniel Matheson
16
                                                            Federal Trade Commission
17                                                          600 Pennsylvania Avenue, N.W.
                                                            Washington, D.C. 20580
18                                                          (202) 326-2912; (202) 326-3496 (fax)
                                                            jmilici@ftc.gov
19
                                                            Attorneys for Federal Trade Commission
20
21

22

23

24

25

26

27

28
                                                                         JOINT ADMINISTRATIVE MOTION
                                                                          TO DEFER THE COURT’S RULING
                                                       1                       ON THE FTC’S MOTION FOR
                                                                          PARTIAL SUMMARY JUDGMENT
                                                                           Case No. 5:17-cv-00220-LHK-NMC
      
         Case 5:17-cv-00220-LHK Document 902 Filed 10/15/18 Page 3 of 5
      


 1                                                CRAVATH, SWAINE & MOORE LLP
 2

 3                                          By:   /s/ Gary A. Bornstein

 4                                                Gary A. Bornstein
                                                  Yonatan Even
 5                                                CRAVATH, SWAINE & MOORE LLP
                                                  Worldwide Plaza
 6                                                825 Eighth Avenue
                                                  New York, NY 10019
 7                                                Tel: (212) 474-1000
                                                  Fax: (212) 474-3700
 8                                                gbornstein@cravath.com
                                                  yeven@cravath.com
 9
                                                  Robert A. Van Nest
10                                                Eugene M. Paige
                                                  Justina Sessions
11                                                KEKER, VAN NEST & PETERS LLP
                                                  633 Battery Street
12                                                San Francisco, CA 94111-1809
                                                  Telephone: (415) 391-5400
13                                                Facsimile: (415) 397-7188
                                                  rvannest@keker.com
14                                                epaige@keker.com
                                                  jsessions@keker.com
15
                                                  Richard S. Taffet
16                                                MORGAN, LEWIS & BOCKIUS LLP
                                                  101 Park Avenue
17                                                New York, NY 10178-0060
                                                  Tel: (212) 309-6000
18                                                Fax: (212) 309-6001
                                                  richard.taffet@morganlewis.com
19
                                                  Willard K. Tom
20                                                MORGAN, LEWIS & BOCKIUS LLP
                                                  1111 Pennsylvania Ave. NW
21                                                Washington, DC 20004-2541
                                                  Tel: (202) 739-3000
22                                                Fax: (202) 739 3001
                                                  willard.tom@morganlewis.com
23
                                                  Geoffrey T. Holtz
24                                                MORGAN, LEWIS & BOCKIUS LLP
                                                  One Market, Spear Street Tower
25                                                San Francisco, CA 94105-1126
                                                  Tel: (415) 442-1000
26                                                Fax: (415) 442-1001
                                                  donn.pickett@morganlewis.com
27                                                geoffrey.holtz@morganlewis.com

28
                                                             JOINT ADMINISTRATIVE MOTION
                                                              TO DEFER THE COURT’S RULING
                                             2                     ON THE FTC’S MOTION FOR
                                                              PARTIAL SUMMARY JUDGMENT
                                                               Case No. 5:17-cv-00220-LHK-NMC
      
         Case 5:17-cv-00220-LHK Document 902 Filed 10/15/18 Page 4 of 5
      

                                                 Attorneys for Defendant Qualcomm
 1                                               Incorporated
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           JOINT ADMINISTRATIVE MOTION
                                                            TO DEFER THE COURT’S RULING
                                             3                   ON THE FTC’S MOTION FOR
                                                            PARTIAL SUMMARY JUDGMENT
                                                             Case No. 5:17-cv-00220-LHK-NMC
      
         Case 5:17-cv-00220-LHK Document 902 Filed 10/15/18 Page 5 of 5
      


 1                                      FILER’S ATTESTATION

 2           I, Gary A. Bornstein, am the ECF user whose identification and password are being used

 3   to file this Joint Case Management Statement. In compliance with Civil Local Rule 5-1(i)(3), I

 4   hereby attest that the signatories on this document have concurred in this filing.

 5

 6                                                            /s/ Gary A. Bornstein
                                                                Gary A. Bornstein
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        JOINT ADMINISTRATIVE MOTION
                                                                         TO DEFER THE COURT’S RULING
                                                       4                      ON THE FTC’S MOTION FOR
                                                                         PARTIAL SUMMARY JUDGMENT
                                                                          Case No. 5:17-cv-00220-LHK-NMC
      
